DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is responsive to the amendment filed on June 29, 2022. Claims 1-13 are pending with claims 14-15 being previously withdrawn. The 112(b) rejection of claims 3-4 and 7 has been withdrawn due to the amendment. 

Response to Arguments
Applicant’s arguments, see pages 6-11, filed June 29, 2022, with respect to the previous rejections have been fully considered and are persuasive.  The previous 35 U.S.C. 102 and 103 rejections have been withdrawn. It is noted that having a horizontal filter arrangement mounted on a drive train component does not appear allowable in view of Johansson (US 6,216,772) or Dewachter (WO 9423822 A1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen (WO 2014/101920 A1) in view of Johannesson (US Patent 6,216,772).
	In regards to claim 1, Nielsen discloses a lubrication system for a wind turbine (10, Figs. 1-2), the lubrication system comprising:
a drive train component (gearbox 51, Figs. 5-6) of the wind turbine that requires lubrication;
at least one or more pumps (56), 
a tubing system (Figs. 5-6, also see “hoses”, “pipes”), 
one or more lubricant reservoirs (wet sump in gearbox, or separation reservoir 61, Figs. 5-6), and 
a filtering system (Figs. 9-10), the filtering system comprising at least one cylindrical filter container (90), each cylindrical filter container comprising at least one filter element (92, 93, 94), each cylindrical filter container defining a central axis along its axial direction (Figs. 9-10). 
Nielsen does not disclose the filtering system being located on the drive train component and the central axis of each cylindrical filter container is oriented in a direction forming an angle of at least 10° with respect to a vertical direction.
Johannesson discloses a filtering system being located on a drive train component (gearbox 1) and a central axis of at least one cylindrical filter container being oriented in a direction forming an angle of at least 10° with respect to a vertical direction (Fig. 1, also see Col. 3, lines 29-32 “side elevation… view”).
Nielsen discloses a filtering system, however does not disclose the filtering system located on the drive train component that the orientation of container forming an angle of at least 10°. Johannesson, which is also directed to filter system for a gearbox, discloses that a filtering system mounted on the drive train component in a horizontal orientation which results in the filter mounted proximate to the supply of the lubricant (Col. 2, line 24), a removable mounting of the filter from the filter housing (Col. 2, lines 36-38) and improved flow through the filtering component (Col. 3, lines 3-10). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the lubrication system of Nielsen by providing the filtering system being located on the drive train component and the central axis of each cylindrical filter container is oriented in a direction forming an angle of at least 10° with respect to a vertical direction, as taught by Johannesson, to mount the filter proximate to the supply of the lubricant (Johannesson Col. 2, line 24) reducing the pressure losses, to removably mount the filter to the filter housing (Johannesson Col. 2, lines 36-38) reducing waste and maintenance costs, and to improve flow through the filtering component (Johannesson Col. 3, lines 3-10)
Note that it has been held that rearrangement of parts is not patentable (see MPEP 2144.04 VI (C)). In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). In this case, since the particular positioning and/or orientation of the filtering system does not appear to critical, the arrangement of the filtering system appears to be a matter of rearrangement of parts.  
In regards to claim 3, the modified system of Nielsen comprises the filtering system forms a first and a second end (Nilesen Figs. 5-6, 9-10; Johannesson Fig. 1), the first end being in fluid communication with the one or more lubricant reservoirs (Nielsen Figs. 5-6), the second end being in fluid communication with a lubrication point on the drive train component, and wherein the lubricant enters at the first end of the filtering system and exits at the second end of the filtering system (Nilesen Figs. 5-6, Johannesson Fig. 1).
	In regards to claim 4, the modified system of Nielsen comprises the at least one filter element of the filtering system comprises a first and a second filter element (92, 93, Figs. 9-10) arranged fluidly in parallel to each other (Nielsen page 5, line 23, also Figs. 9-10; filters 92, 93 both admit fluid flow in parallel to exit 102).
	In regards to claim 5, the modified system of Nielsen comprises at least one of the cylindrical filter container(s) comprises at least two filter elements (92, 93, 95, Nielsen Figs. 9-10), the filter elements being arranged adjacent to each other along the central axis of the cylindrical filter container (Nielsen Figs. 9-10).
In regards to claim 6, the modified system of Nielsen comprises the filtering system is mounted directly on a drive train component (Johannesson 1, Fig. 1) of the wind turbine (note that the envisioned combination would mount the filtration system on the gearbox of the wind turbine in Nielsen).
	In regards to claim 7, the modified system of Nielsen comprises the filtering system is configured to deliver lubricant directly to the drive train component (51) of the wind turbine through a single tube (Nielsen Figs. 5-6, also see “pipes”, Nielsen page 6, line 9) connecting the filtering system and the drive train component (Nielsen Figs. 5-6).
	In regards to claim 8, the modified system of Nielsen comprises at least one filter element forms part of a pipeline of the lubrication system (Figs. 5- 6; page 6, lines 7-13).
	In regards to claim 9, the modified system of Nielsen contains the filter elements comprised in the filtering system have a diameter and have a length, however do not disclose the specific diameter and length. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the lubrication system of Nielsen by providing the diameter and length within the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	In regards to claim 11, the modified system of Nielsen comprises the filtering system is configured for outside-in filtration (Nielsen Figs. 9-10).
	In regards to claim 12, the modified system of Nielsen comprises the central axis of each cylindrical filter container is oriented in a direction forming an angle in the range between 70° and 110° with respect to the vertical direction (90 degrees, Johannesson Fig. 1).
	In regards to claim 13, the modified system of Nielsen comprises the lubrication system further comprises a heat-exchanging element arranged in or immediately adjacent to the filtering system (Nielsen page 5, line 8; page 11, line 20).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen (WO 2014/101920 A1) in view of Johannesson (US Patent 6,216,772), and in further view of Nylen (US Patent 2,816,662).
	The modified lubrication system of Nielsen comprises the cylindrical filter container of the filtering system is mounted to the lubrication system (Nielsen Figs. 9-10 with a base/block on lower end 91; also see Johannesson Fig. 1)
	The modified lubrication system of Nielsen lacks mounting by at least one releasable clamp.
	Nylen discloses a filter container (10) of a filtering system is mounted by at least one releasable clamp (26, 32, Fig. 1).
	Nielsen discloses a lubrication system with a cylindrical filter container that is mounted to the lubrication system, however does not disclose the mounting is by at least one releasable clamp. Nylen, which is also directed to a cylindrical oil filter, discloses a releasable clamp which facilitates cleaning and changing of the filter (Nylen Col. 4, lines 37-55). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the lubrication system of Nielsen by mounting the filter container by at least one releasable clamp, as taught by Nylen, to facilitates cleaning and changing of the filter (Nylen Col. 4, lines 37-55).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen (WO 2014/101920 A1) in view of Johannesson (US Patent 6,216,772), and in further view of Evanovich (US 2008/0023389).
	The modified lubrication system of Nielsen contains all of the claimed elements as set forth in the rejection of claim 1, except the filtering system is configured for inside-out filtration.
	Evanovich discloses a known filtering system configured for inside-out filtration (par. 6).
Nielsen discloses a cylindrical filter, however does not disclose inside-out filtration. Evanovich, which is also directed to a filter system for a lubrication system (par. 5), discloses that the filters with inside-out flow result in larger particles on the up-stream side of the filter remain in the center and are easily removed with the filter element (par. 6). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the lubrication system of Nielsen by providing inside-out filtration, as taught by Evanovich, to easily remove larger particles which remain in the center of the filter element (Evanovich par. 6).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE M PRAGER/Examiner, Art Unit 3745                                                                                                                                                                                                        
7/20/2022


/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745